Citation Nr: 0301055	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-07 433	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUE

Entitlement to a higher rating for a left knee disorder, 
rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1950 
to January 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the RO which granted service connection 
for a left knee disorder, assigning a 10 percent rating, 
effective from February 2000.  The veteran appealed for a 
higher rating and in an August 2002 rating decision, the 
RO granted a higher 30 percent rating, effective from 
February 2000.  The veteran has not indicated he is 
satisfied with this rating.  Thus, the claim is still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

In June 2000, the RO denied the claim for an increased 
rating for a right knee disorder, rated 20 percent 
disabling.  The veteran appealed for an increased rating.  
In June 2002, the veteran withdrew this appeal; thus, the 
issue of entitlement to an increased rating for a right 
knee disorder is no longer on appeal.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991); 38 C.F.R. § 20.204 
(2002). 


FINDINGS OF FACT

The veteran's service connected left knee disorder is 
manifested by limitation of motion and no instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R.         §§ 
3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for a higher rating for the service-connected 
left knee disorder.  The appellant and his representative 
were provided with a copy of the appealed July 2001 rating 
decision, a March 2002 statement of the case, and a 
September 2002 supplement statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Moreover, VA has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Additionally, in a March 
2001 RO letter, the appellant was notified of the VCAA and 
was informed of the evidence he was responsible for 
submitting and what VA would do to assist him in 
completing his application for benefits.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and 
adjudication of the claim at this juncture poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

II.  Factual Background

The veteran is service-connected for a right knee 
disorder, rated 20 percent disabling.  In February 2000, 
the veteran filed a claim of service connection for a left 
knee disorder as secondary to his service-connected right 
knee disorder.  In support of his claim for secondary 
service connection for a left knee disorder, he submitted 
an operative report dated in September 1997 showing that 
he had a diagnosis of left knee degenerative joint disease 
with medial meniscal tear for which he underwent left knee 
arthroscopy with arthroscopic medial meniscectomy, 
chondroplasty and debridement.  He also submitted surgical 
follow-up reports.

On June 2000 VA examination, the veteran complained of 
chronic pain in the left knee.  He stated he had 
occasional swelling, but no warmth or redness.  He stated 
that over the years he had a sense of the knee giving out 
and had fallen on a few occasions.  The veteran reported 
that he was self employed and that he ran a small farm.  
The only specific limitation of activity cited by the 
veteran was that he no longer climbed ladders because he 
felt unsteady.  Physical examination revealed the veteran 
walked with a somewhat shuffling gait and seemed to have a 
limp favoring the left knee.  Specific findings associated 
with the left knee were not recorded.

In a letter dated in April 2001, Timothy A. Tierney, M.D. 
stated that the veteran had advanced degenerative 
arthritis in the left knee which was due in part to his 
favoring the right knee over the years.

The veteran underwent further VA examination in May 2001.  
He stated that he had constant discomfort of the knee 
which waxed and waned depending on his activities, the 
weather, etc.  He stated that he was limited in his 
activities and that he avoided activities which 
exacerbated his discomfort and predisposed him to falls.  
He reported that he lived on a farm and that he had help 
tending to his animals.  He reported that he could no 
longer tend to his garden and his land.  He stated that he 
could only walk 100 to 200 feet and then he had to stop 
and rest due to discomfort.  He also reported having 
problems going up and down stairs.  He reported that his 
knee would occasionally swell and from time to time felt 
like it was giving out.  

Physical examination of the left knee showed no gross 
effusion, ecchymosis or erythema.  He was able to flex his 
knee to approximately 100 degrees, but complained of 
discomfort and of a pulling sensation in the knee and leg.  
With this motion, there was audible and palpable crepitus.  
The veteran could extend the knee to 175 degrees with pain 
and audible and palpable crepitus.  Palpation along the 
medial and lateral joint lines elicited mild tenderness.  
Patellar manipulation also elicited some mild tenderness.  
McMurray's maneuver elicited discomfort and crepitus.  
There was no popliteal fossa tenderness or mass.  
Stressing the lateral collateral, medial collateral, 
anterior cruciate and posterior ligaments did not indicate 
any gross ligamentous instability of the left knee.  The 
examiner diagnosed significant degenerative joint disease 
of the left knee, status post arthroscopy with medial 
meniscectomy and debridement.

The veteran reported for treatment in October 2001 due to 
left knee complaints.  He stated that walking up and down 
stairs exacerbated his left knee pain.  Physical 
examination of the left knee revealed there was varus.  
Physical examination revealed that was a varus thrust on 
the left knee with weightbearing.  He had medial joint 
line tenderness.  There was a mildly positive McMurray.  
He had a negative Lachman and drawer sign.  The collateral 
ligaments were stable.  X-ray studies demonstrated a varus 
deformity of the left knee with collapse of the medial 
joint line.  There was also an area in the region of the 
tibial tubercle that had a cartilagenous appearance which 
was also demonstrated on the medial aspect of the patella.  
The diagnosis was degenerative joint disease of the left 
knee secondary to varus deformity.

During a June 2002 RO hearing, the veteran asserted that 
his left knee disorder was more disabling than reflected 
in his 10 percent rating.  He argued that his left knee 
disorder interfered with his ability to perform his farm 
duties.  He also reported having pain and weakness of the 
left knee.

Following the hearing, outpatient treatment reports from 
2001 to 2002 show that the veteran complained of left knee 
pain and was given orthotics.  He reported that he had to 
stop after walking short distances.  When examined in 
February 2002, the veteran's left knee had full extension 
to 110 degrees of flexion.  His medial joint-line was 
tender bilaterally.  Physical examination of the left knee 
in May 2002 revealed a limited flexion range of motion.  
He had some effusion.  He was noted to have degenerative 
joint disease changes.  He was also noted to have 
significant venous disease of the left leg.

The veteran reported for VA examination in July 2002 with 
complaints of left knee pain, weakness, stiffness, 
swelling, heat, redness, and marked instability.  He 
stated that his knee clicked with ambulation.  He related 
that standing, driving, walking more than fifty feet, 
crawling, and performing farm chores caused left knee 
pain.  He stated that his knee pain was alleviated with 
rest and medication.  He indicated that his flare-ups were 
severe, daily and activity driven.  He stated that his 
left knee disability affected his ability to perform his 
farm duties and that he had to hire daily helpers.  
Physical examination of the left leg revealed tenderness 
over the medial joint line as well as the inferior aspect.  
He had a negative anterior and posterior drawer sign.  He 
had no laxity medially or laterally.  His McMurray's test 
was limited secondary to pain.  His knee was swollen.  He 
had exostosis over the medial aspect of the distal patella 
which was tender.  His extension was limited to 25 degrees 
and flexion in the pain free range of motion was limited 
to 45 degrees.  His CT scan revealed retropatellar 
hyperostosis, degenerative changes in the knee and 
extensive calcification within the patellar tendon.  The 
diagnosis was degenerative arthritis of the left knee, 
with an increase in severity since last examination.



III.  Analysis

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

The veteran is currently assigned a 30 percent rating for 
a left knee disorder under 38 C.F.R. § 4.71a, Codes 5003, 
5261.  Degenerative or traumatic arthritis established by 
X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the 
specific joint or joints involved.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 
percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent rating.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating is warranted when extension is limited to 
30 degrees.  The highest available rating, 50 percent, is 
warranted when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate II.  The medical evidence of record shows that 
the veteran's left knee has arthritis established by X-ray 
findings and that it also has limitation of motion.  The 
Board observes that the highest rating for limitation of 
flexion is 30 percent.  Thus, in order for the veteran to 
receive a higher rating based on limitation of motion, he 
must do so under the criteria pertaining to limitation of 
extension.  In May 2001, the veteran's extension was 
limited 5 degrees (he had 175 degrees of extension), in 
February 2002, he had full extension and in July 2002 his 
extension was limited to 25 degrees.  The Board finds that 
these findings more nearly approximate the criteria for a 
30 percent rating rather than the next higher rating of 40 
percent.  In this regard, the evidence shows that the 
veteran usually has a full range of motion or close to a 
full range of motion.  Although the veteran was noted to 
have only 25 degrees of extension in July 2002, just a few 
months prior he had full left knee extension.  Thus, it 
cannot be said that the veteran's limitation of extension 
more nearly approximates extension limited to 30 degrees 
thereby warranted the next higher 40 percent rating.  
There are in fact no reports of record showing that the 
veteran's extension has ever been limited to 30 degrees.  
The Board notes that the veteran performed all range of 
motion studies with pain and there is no evidence that 
this pain results in such additional limitation of motion 
of the left knee that the criteria for a rating greater 
than 30 percent would be met under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board therefore 
concludes that arthritis with limitation of motion of the 
left knee is no more than 30 percent disabling.

Code 5257 provides that a knee disability with recurrent 
subluxation or lateral instability is rated 10 percent 
when slight, 20 percent when moderate, and 30 when severe.  
Although the veteran complains of instability and giving 
out of the left knee, there is no objective evidence 
supporting his assertion.  In this regard, when examined 
in May 2001, stressing of the lateral, collateral, medial 
collateral, anterior cruciate and posterior ligaments did 
not indicate any gross ligamentous instability of the left 
knee.  An October 2001 report reveals that the veteran's 
left knee collateral ligaments were stable.  A July 2002 
VA examination report reveals the left knee had no laxity 
medially or laterally.  Examinations in May 2001, October 
2001 and July 2002 also showed that the veteran had 
negative anterior and posterior drawer signs and that he 
also had a negative Lachman sign.  Thus, the evidence of 
record does not currently reflect that instability of the 
left knee has been medically demonstrated.  Accordingly, a 
separate evaluation for this disability under Diagnostic 
Code 5257 is not in order.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997); see also VAOPGCPREC 9-98 
(Aug. 14, 1998).

The veteran indicated that his left knee disability has 
affected his ability to perform some of the duties 
associated with running his farm.  The Board notes, 
however, that there is no showing that the veteran's 
service connected left knee disability reflects so 
exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an 
extra-schedular basis.  The veteran's service connected 
left knee disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or otherwise to render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
initial evaluation in excess of 30 percent for the 
veteran's left knee disability.

It is observed that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet.App. 119 (1999).  However, there 
appears to be no identifiable period of time since the 
effective date of service connection during which the left 
knee condition was more than 30 percent disabling.  Thus 
"staged ratings" are inapplicable to this case. 

The Board finds that the preponderance of the evidence is 
against the claim for a higher evaluation for a left knee 
disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating for a left knee disorder, currently rated 
30 percent disabling, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

